Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-20-2005

USA v. Naranjo
Precedential or Non-Precedential: Precedential

Docket No. 03-4759




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Naranjo" (2005). 2005 Decisions. Paper 291.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/291


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                 IN THE UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                            _______________________

                                    No.: 03-4759

                            _______________________

                         UNITED STATES OF AMERICA


                                             v.


                               ADOLFO NARANJO,

                                           Appellant


                          __________________________

                   On Appeal from the United States District Court
                      for the Eastern District of Pennsylvania
                            (Crim. No. 03-CR-00253-1)
                        District Judge: Hon. James T. Giles

                        ______________________________

            BEFORE:       ALITO, McKEE and SMITH, Circuit Judges.

                         ORDER AMENDING OPINION

      IT IS HEREBY ORDERED, that the Slip Opinion filed in this case on

September 23, 2005, be amended as follows:

            On page 8, at footnote 5, after “Agent Rodgers explained
            that” and before “Naranjo” insert “he did not actually see”.
            Additionally, in that same sentence, replace “signed” with
            “sign”.
IT IS SO ORDERED.

                                 BY THE COURT:


                            /s/ Theordore A. McKee
                                  Circuit Judge

Dated:   October 20, 2005